Decree of the Surrogate’s Court of Kings county unanimously affirmed, with costs to respondent payable out of the estate. We are of the opinion that the will was executed in accordance with the provisions of section 21 of the Decedent Estate Law. Concededly, the execution of the will conformed to the statute in so far as the witness Anderson is concerned. The decedent’s statement to the witness England was a sufficient publication. While this publication to England was not a part of the original transaction, it was sufficient, since the document admitted to probate was physically before the testator and the witness England. Present — Young, Lazansky, Hagarty, Seeger and Carswell, JJ.